NOTE: This order is nonprecedential.

  mutteb ~tate~ ([ourt of ~peaI~
      for tbejfeberaI ([trcutt

                MEDIA QUEUE, LLC,
                 Plaintiff-Appellant,
                           v.
                  NETFLIX, INC.,
              Defendant-Cross Appellant,
                          AND

               BLOCKBUSTER, INC.,
                 Defendant-Appellee,
                          AND
           GREENCINE HOLDINGS, LLC,
                  Defendant.


                   2010-1199, -1344


   Appeals from the United States District Court for the
Northern District of California in case no. 09-CV-1027,
Judge Susan Illston.


                     ON MOTION


                      ORDER
MEDIA QUEUE v. NETFLIX                                        2

    Upon consideration of Media Queue, LLC's motion for
leave to file a corrected reply brief,
      IT Is ORDERED THAT:
      The motion is granted.
                                 FOR THE COURT


      SEP 21 2010                lsI Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: John Joseph Edmonds, Esq.
    Scott W. Breedlove, Esq.
    Michael A. Jacobs, Esq.
    John D. Vandenberg, Esq.
    Peter J. Brann, Esq.
s20                                   u.s. ••....ft...!J\1.8 I'flR
                                         T~ffib~l CIRCUIT

                                            SEP 2' ~010
                                              JANHORBALY
                                                 CLERK